In a visitation proceeding pursuant to Family Court Act article 6, the Law Guardian, Daniel D. Molinoff, appeals, as limited by his brief, from so much of an amended order of the Family Court, Westchester County (Morales Horowitz, J.), dated June 21, 2005, as denied those branches of his motion which were to appoint, nunc pro tunc, a psychiatrist to evaluate the parties and the child, and to direct the parties to pay the psychiatrist’s fee.
*434Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, those branches of the Law Guardian’s motion which were to appoint, nunc pro tunc, a psychiatrist to evaluate the parties and the child, and to direct the parties to pay the psychiatrist’s fee are granted, and the parties are directed to equally share the cost of the psychiatrist’s fee.
The value of forensic evaluations of both the children and the parents in custody and visitation disputes has “long been recognized by the courts of this [s]tate” (Stern v Stern, 225 AD2d 540, 541 [1996]). Under the circumstances of this case, the Family Court should have granted that branch of the Law Guardian’s motion which was to appoint, nunc pro tunc, the psychiatrist who had conducted an independent evaluation of the parties and the child, and directed the parties to equally share the cost of the psychiatrist’s fee (see Domestic Relations Law § 237 [b]; 22 NYCRR 202.18). Prudenti, EJ., Florio, Krausman and Mastro, JJ., concur.